DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/3/2021 and 11/12/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a planar shape” in claim 12, line 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “by means” in claim 3.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 8, recites the limitation “a top”. It is unclear whether this limitation is the same as or different from that previously recited in claim 1, line 2. For examination purposes, “a top” recited in line 8 is interpreted to claim the same top as recited in line 2.
Claim 5 recites the limitation "the trap" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the phrase "like a convex lens" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by " like a convex lens "), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 16 recites the limitation "the outer cover" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The claims are examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 1, 3-7, 9-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahola (US 11180910) in view of Lee (US 6408459).
Regarding claim 1, Ahola discloses a toilet (10), the toilet comprising: 
a toilet body (14) a top (top of 14) of which is open;
a bowl (56) which is coupled inside the toilet body, which is made of a material (col. 5, ll. 44), and in which the region (region near 15) is formed without formation of a hole; and 
a rim conduit (78) which is coupled to a top of the toilet body inside which the bowl has been coupled; 
wherein the toilet body (100), the bowl (200), and the rim conduit (300) are separately formed (14, 56, and 78 are formed separately), and are then integrated into a single body (14, 56, and 78 are assembled to form 10).
However, Ahola does not disclose an infrared generator and the material capable of transmitting infrared rays as claimed.
Lee discloses a toilet equipped with an infrared generator; a toilet body (17) a top of which is open, and in one side surface of which is formed an opening (opening near 28) configured to provide an infrared generator (31) therein; 
a bowl (30) which is coupled inside the toilet body, which is made of a material capable of transmitting infrared rays (col. 3, ll. 16-28), emitted by the infrared generator, therethrough, and in which an infrared ray transmission region (inner region of 30), through which infrared rays emitted by the infrared generator are transmitted; and 
wherein the infrared generator is provided in the opening of the toilet body (31 is provided in the opening near 28).

Regarding claim 3, the combination above, and specifically Ahola further discloses a stepped part (vertical portion of 86) protruding downward is formed on an outer side of a bottom (outer side of the bottom of 78) of the rim conduit which is coupled to tops (tops of 14 and 56) of the toilet body and the bowl; 
a first seating protrusion (curved portion of 86) protrudes downward from the outer side of the bottom of the rim conduit by means of the stepped part; and 
an outer surface (outer surface of the curved portion of 86) of the first seating protrusion forms a same outer surface as an outer surface of the toilet body (the outer surface of the curved portion of 86 is the same as the outer surface of 14).
Regarding claim 4, the combination above, and specifically Ahola further discloses a second seating protrusion (vertical portion of 88, 85) protruding downward is formed on an inner side of a bottom (inner side of the bottom of 78) of the rim conduit which is coupled to tops (tops of 14 and 56) of the toilet body and the bowl; 
an outer surface (outer surface of vertical portion of 88, 85) of the second seating protrusion is attached to an inner surface (inner surface of the top of 56) of the top of the bowl (via 14); and 

Regarding claim 5, the combination above, and specifically Ahola further discloses a support (portion near 76) configured to support the bowl is provided on a bottom of an inside of the toilet body; and 
a connection element (element near 62) configured to connect the bowl and the trap (22) is provided on a top of the support (element near 62 is seated upon the portion near 76).
Regarding claim 6, the combination above, and specifically Ahola further discloses a finishing member (116) is attached to a circumference of adhered surfaces (surfaces of 14, 78) of the toilet body and the rim conduit.
Regarding claim 7, the combination above, and specifically Lee further discloses wherein the bowl is formed in any one of transparent, translucent, and opaque colors (Abstract) through which infrared rays emitted by the infrared generator are transmitted.
Regarding claim 9, the combination above, and specifically Lee further the translucent or opaque color (Abstract) in which the bowl is formed is formed by an infrared generation material added (the material capable of generating infrared when the far infrared lamp is used) during injection molding of the bowl (In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The 
Regarding claim 10, the combination above, and specifically Ahola further discloses the bowl (200) is made of any one of glass, plastic, and ceramic (col. 6, ll. 40-51).
Regarding claim 11, the combination above, and specifically Ahola further discloses the infrared ray transmission region (as modified by Lee above) and an area of the bowl other than the infrared ray transmission region are formed in an integrated manner (the combination above meets the limitation of the infrared ray transmission region and an area other than the infrared ray transmission region are formed in an integrated manner) during a bowl formation process (In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the bowl, does not depend on its method of production, i.e. a bowl formation process.), the infrared ray transmission region is made of a heat-resistant material capable of withstanding high-temperature infrared rays emitted by the infrared generator (as modified by Lee above, col. 3, ll. 16-28), and the area other than the infrared ray transmission region is made of a plastic or ceramic material (col. 6, ll. 40-51).
Regarding claim 12, the combination above, and specifically Ahola further discloses a part (part near 15) of an inner surface of the bowl where the infrared ray 
Regarding claim 13, the combination above, and specifically Ahola further discloses a part (part near 15) of an inner surface of the bowl where the infrared ray transmission region (as modified by Lee above) is formed is formed in a convex shape (as modified by Lee above, element 30 is convex) like a convex lens, and an area (area below the part near 15) other than the infrared ray transmission region is formed in a concave arc shape (the area below the part near 15 is concave).
Regarding claim 14, the combination above, and specifically Lee further discloses the infrared generator is provided inside an outer cover (cover of 31); and the outer cover inside which the infrared generator has been provided is provided in the opening (the cover of 31 is provided in the opening near 28).
Regarding claim 16, the combination above, and specifically Lee further discloses the opening is further provided with a fastening element (24, corresponding hole of 28); and the infrared generator or the outer cover inside which the infrared generator has been provided is inserted and fastened into the fastening element (lamp 31 is fastened into 24; outer cover of the lamp is fastened into the corresponding hole of 28).
As best understood, claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ahola (US 11180910) in view of Lee (US 6408459) as applied to claim 1 above, and further in view of Beach (US 9371136)

Ahola further discloses wherein a first bent protrusion (66) configured to be coupled to a top surface (top surface of 14) of the toilet body is formed along a circumference of an upper end (upper end of 56) of the bowl; however, Ahola does not disclose a second bent protrusion as claimed.
Beach discloses a toilet including a second bent protrusion (protrusion near 114)) configured to be coupled to a stepped portion (stepped portion near 112) formed on an inner surface of an upper end of a trap (112) is formed along a circumference of a lower end of the bowl (106).
It would have been obvious to one of ordinary skill in the art to have modified the system of Ahola, to include a second bent protrusion as claimed, as taught by Beach, since it was known in the art to use a connection feature to connect the toilet bowl to a connection arm (col. 5, ll. 56 - col. 6, ll. 3).
As best understood, claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ahola (US 11180910) in view of Lee (US 6408459) as applied to claim 1 above, and further in view of Shimizu (US 6601247).
Regarding claim 8, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 7.
However, the combination above does not disclose a coating as claimed.
Shimizu discloses a light transmitting bathtub wherein the translucent or opaque color (col. 3, ll. 55-65) in which the bowl (1) is formed is formed by coating (14) an inner or outer surface of the bowl with an infrared generation material (col. 3, ll. 55-65).

Conclusion
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Sandoval (US 20090107178) is directed to the state of the art as teaching a method for manufacturing tempered glass bathroom fixtures including providing colorant agents (700) to glass toilets, urinals, and bidets (¶ 0060).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/W.R.K/Examiner, Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754